DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US Patent Number 6152401).
Regarding claim 1, Green discloses, in combination with a vehicle seat and a vehicle chassis (see at least Figure 1, etc.), a heart- or cloverleaf-shaped damping member (see for instance Figure 8 showing what is viewed as a heart shape at 94) having at least two attachment points, a first shock absorber (at least portions of 16 or 36 for instance), a second shock absorber (at least portions of other member 16 or 36 for instance) that, together with the first shock absorber, provides shock absorption (this is the general arrangement); a first fastening tube (of a member 16) connected between one of the attachment points and the seat and extending along a respective longitudinal axis; and a second fastening tube (of another member 16) connected between the other of the attachment points and the chassis and extending along a respective longitudinal axis parallel to but spaced from the longitudinal axis of the first tube (see figures), the attachment points being offset transversely to the longitudinal axes and to a direction of application of force by the tubes to the damping member on movement of the chassis toward the seat, the transverse offset being such that the fastening tubes can move axially and longitudinally past each other in the direction while plastically deforming the shock absorbers (this is the general arrangement – see figures – with plastic deformation happening at 92).
Regarding claim 2, Green further discloses the first shock absorber is incorporated into the damping member (see figures).  
Regarding claims 4 and 5, Green further discloses the damping member has a housing (of 16), wherein the second shock absorber consists of plastically deformable parts of the housing (92 would be viewed as such).  
Regarding claim 6, Green further discloses the first shock absorber consists of at least two layers that lie one on the other (see figures).
Regarding claim 12, Green discloses a device as explained above including an elastically deformable material (virtually any material would have at least a minimal amount of elastic deformability).  

Claim(s) 1, 2, 4-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tunis III et al. (US Patent Application Publication Number 2013/0033056).
Regarding claim 1, Tunis discloses, in combination with a vehicle seat and a vehicle chassis (see for instance at least Figures 12 and 15-17), a heart- or cloverleaf-shaped damping member (see for instance Figure 8 showing what is viewed as a cloverleaf shape and Figure 14 showing what is viewed as a heart shape) having at least two attachment points, a first shock absorber (at least portions of 50, 150 or 250 for instance), a second shock absorber (at least portions of other member 50, 150 or 250, or, alternatively, 272 for instance) that, together with the first shock absorber, provides shock absorption (this is the general arrangement); a first fastening tube/element (at ends of 50, 150, 250; the element viewed as a tube at least in that they are shaped and/or fixed in such a manner based on the figures; see Figures 10-14 and 16 for instance showing at least broad tube arrangements) connected between one of the attachment points and the seat and extending along a respective longitudinal axis; and a second fastening tube/element (at other ends of 50, 150, 250; viewed as a tube as above) connected between the other of the attachment points and the chassis and extending along a respective longitudinal axis parallel to but spaced from the longitudinal axis of the first tube, the attachment points being offset transversely to the longitudinal axis and to a direction of application of force by the tubes to the damping member on movement of the chassis toward the seat, the transverse offset being such that the fastening tubes move axially and longitudinally past each other in the direction while plastically deforming the shock absorbers (see at least Figures 1, 3, 5, 7, 16, and 17 showing transversely offset attachment points – of 50, 150, 250, 272, etc. – capable of movement as claimed, as well as plastic deformation).  Tunis is thus viewed as at least broadly disclosing the invention as claimed, but may not explicitly describe these the shapes, including tubes, as claimed or clearly present all features in a single embodiment.  However, as changes in shape, as well as duplication and rearrangement of components, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide shapes and arrangements as claimed based on routine variation to improve function, safety, and comfort for various users.
Regarding claim 2, Tunis further discloses the first shock absorber is incorporated into the damping member (see figures).  
Regarding claims 4 and 5, Tunis further discloses the damping member has a housing (at the very least the vehicle frame components including 272 for instance), wherein the second shock absorber consists of plastically deformable parts of the housing (of 272).  
Regarding claim 6, Tunis further discloses the first shock absorber consists of at least two layers that lie one on the other (see Figures 3, 5-7, 15, etc.).
Regarding claim 12, Tunis discloses a device as explained above including an elastically deformable material (virtually any material would have at least a minimal amount of elastic deformability).  Tunis however, may not explicitly describe this feature.  However, as changes in material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide materials as claimed based on routine variation to improve function, safety, and comfort for various users.

Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive.  Applicant broadly argues that the claims define over the cited art without specific reference to any failure of the cited art to meet the claimed limitations.  The prior art is viewed as disclosing and/or rendering obvious the claimed invention as explained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636